Citation Nr: 0604653	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected postoperative plantar fasciitis of the left 
foot with degenerative changes for the period prior to 
September 3, 2004.

2.  Entitlement to a rating higher than 20 percent for 
service-connected postoperative plantar fasciitis of the left 
foot with degenerative changes for the period since September 
3, 2004.

3.  Entitlement to a rating higher than 10 percent for 
service-connected plantar fasciitis of the right foot with 
degenerative changes for the period prior to September 3, 
2004.

4.  Entitlement to a rating higher than 20 percent for 
service-connected plantar fasciitis of the right foot with 
degenerative changes for the period since September 3, 2004.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to March 
2001, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Winston-
Salem, North Carolina that denied an increase in a 10 percent 
rating for status postoperative plantar fasciitis with 
degenerative change of the left foot, and denied an increase 
in a 10 percent rating for plantar fasciitis with 
degenerative change of the right foot.  In a February 2005 
rating decision, the RO granted a 20 percent rating for each 
foot disability, effective September 3, 2004.

Additional evidence was received subsequent to the March 2005 
Supplemental Statement of the Case; however, the evidence is 
largely duplicative or irrelevant to the issues on appeal.  
To the extent the evidence provides new statements regarding 
the veteran's foot pain, the finds that such information is 
cumulative of evidence in the record.  Moreover, in light of 
the favorable decision below, the Board finds the veteran is 
not prejudiced by consideration of the evidence in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Finally, it appears that by a May 2005 letter to the VA 
Secretary the veteran may be claiming entitlement to 
increased ratings for other disabilities and/or entitlement 
to service connection for other disabilities.  These issues 
are not in appellate status and are referred to the RO for 
appropriate clarification and action.


FINDINGS OF FACT

1.  The veteran's service-connected left foot disability is 
primarily manifested by heel pain, is no more than moderately 
severe in degree, and has been moderately severe both before 
and after September 3, 2004.

2.  The veteran's service-connected right foot disability is 
primarily manifested by heel pain, is no more than moderately 
severe in degree, and has been moderately severe both before 
and after September 3, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for postoperative 
plantar fasciitis of the left foot with degenerative changes 
have been met for the period prior to September 3, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).

2.  The criteria for a rating in excess of 20 percent for 
postoperative plantar fasciitis of the left foot with 
degenerative changes have not been met for the period since 
September 3, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005).

3.  The criteria for a 20 percent rating for plantar 
fasciitis of the right foot with degenerative changes have 
been met for the period prior to September 3, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).

4.  The criteria for a rating in excess of 20 percent for 
plantar fasciitis of the right foot with degenerative changes 
have not been met for the period since September 3, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in November 2002 and December 
2004, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for increased ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a March 2004 
Statement of the Case (SOC), and a March 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Law and Regulations

The veteran contends that his service-connected foot 
disabilities are more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the service-connected disability of 
plantar fasciitis is not specifically listed in the rating 
schedule.  In such cases, VA regulations provide that the 
service-connected disability is to be rated under a closely 
related disorder in which not only the functions affected, 
but anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The RO previously rated the veteran's right and left foot 
disabilities under Diagnostic Code 5024, pertaining to 
tenosynovitis.  In its February 2005 rating decision, the RO 
assigned a 20 percent rating for each foot disability, under 
Diagnostic Code 5284, pertaining to foot injuries, effective 
September 3, 2004.

Diseases under diagnostic codes 5013 through 5024 are rated 
on limitation of motion of the affected parts as degenerative 
arthritis, except gout which is rated under Diagnostic Code 
5002.  See 38 C.F.R. § 4.71a, Note following Diagnostic Code 
5024.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Further, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 
20 percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.  

Foot injuries are rated 10 percent when moderate, 20 percent 
when moderately severe, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

A 10 percent rating is warranted for moderate bilateral or 
unilateral flatfoot (pes planus) in which the weight-bearing 
line is over or medial to the great toe, and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent rating is warranted for severe 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  A 50 percent rating is warranted for pronounced 
bilateral acquired flatfoot manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation which is not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.


Factual Background

Service medical records from the veteran's 1977-2001 period 
of active duty reflect that the veteran was treated for 
bilateral plantar fasciitis and had surgery on his left foot 
in October 1999.  At that time, he underwent left plantar 
fascial release and left medial calcaneal neurectomy.

At an October 2000 examination performed for VA by QTC prior 
to separation from service, the veteran reported that he had 
surgery on his left foot for plantar fasciitis, but the 
operation did not solve his foot problem, and so his right 
foot was not operated on.  He complained of pain in his 
arches and heels.  He reported that he took medication for 
his foot pain on a daily basis.  On examination, he 
complained of pain on deep pressure of the heels.  There was 
no limp or alteration in gait with ordinary walking.  Walking 
on cement could exacerbate the problem.  Both feet were 
normal in arch line and symmetric in form and function.  
There was no heat or redness.  There was some tenderness on 
deep pressure on the anterior plantar surfaces of the heel 
and the arches.  There were no calluses to indicate unusual 
pressure points.  There was no valgus disease.  Movement was 
not compromised.  Arches were present.  No sensory or 
vascular disturbance was identified.  The diagnosis was 
plantar fasciitis of the right and left feet.  The examiner 
noted that an X-ray study of the feet was unremarkable.

A March 2001 service medical record reflects that the veteran 
complained of left foot pain which had been worsening for 18 
months.  He said he was now unable to bear weight on the heel 
of the left foot.  He also complained of right foot pain.  He 
related that with medication, his pain was at a level of four 
or five on a scale of one to ten.  On examination of the left 
foot, there was decreased plantar flexion and muscle 
strength.  On examination of the right foot, there was full 
range of motion and muscle strength was 4+.  The examiner 
noted that the veteran's gait was altered and he was unable 
to walk in plantar flexion or full dorsiflexion.  The 
pertinent diagnosis was chronic plantar fasciitis versus 
post-surgical complications/healing.

An April 2001 rating decision established service connection 
for the veteran's bilateral plantar fasciitis.

A January 2002 VA outpatient treatment record reflects that 
the veteran had foot pain of multifactorial etiology, 
including neuropathic pain, degenerative joint disease, and 
plantar fasciitis.

A January 2002 magnetic resonance imaging (MRI) scan of the 
left ankle and foot from Womack Army Hospital reflects a 
diagnostic impression of mild tenosynovitis of the posterior 
tibialis tendon and mild sinus tarsi syndrome.

In September 2002, the veteran filed a claim for increased 
ratings for his left and right foot disabilities; he said the 
conditions had worsened.

At a December 2002 VA examination, the veteran complained of 
severe pain in both feet, left worse than right.  He said his 
left foot pain was constant, and he had swelling around the 
anterior aspect of the heel, which was very painful.  He said 
his pain was constant without specific flare-ups.  He used a 
cane to relieve pressure on his feet.  On examination, the 
veteran ambulated painfully with a cane to relieve pressure.  
There was a well-healed surgical scar over the lateral aspect 
of the calcaneous region.  Acute tenderness was present over 
the entire heel area with radiation to the arch.  Foot 
posture was normal except for a mild degree of pes planus.  
The right foot examination was identical except for the 
absence of a surgical scar and less degree of tenderness over 
the heel area.  There was some tenderness bilaterally in the 
forefoot region, but there was a lesser degree of pes planus 
on the right.  The bilateral foot examination was otherwise 
entirely within normal limits.  There were no callosities, 
breakdown or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  The veteran tended to stand and 
walk on the lateral aspect of both feet especially on the 
left.  The examiner opined that the minimal 10 degrees of pes 
planus on the left was easily correctable and there was no 
deviation on the right.  The diagnoses were status 
postoperative plantar fasciitis with degenerative change, 
left foot, and plantar fasciitis with degenerative change, 
right foot.

A November 2003 VA podiatry consultation reflects that the 
veteran complained of an exquisitely painful left heel.  On 
examination, there was positive Valleix phenomenon in the 
left lower extremity.  There was diminished sensation of the 
L4, L5, S1 dermatomes in the left foot.  Vibratory sensation 
was diminished on the left.  There was a negative Babinski 
response.  Pain was noted to be exquisite on plantar and 
plantar medial palpation of the left heel.  The diagnostic 
assessment was localized reflex sympathetic dystrophy (RSD) 
syndrome, left.

At a VA neurology consultation performed in early January 
2004, the veteran complained of sharp pain and an inability 
to walk on his left heel.  On examination, the veteran was 
very tender to palpation of the left heel and plantar fascia.  
His gait was limping because he would not touch his left heel 
to the ground.  The diagnostic impression was chronic left 
heel pain, with no sign of RSD, and dropped left ankle jerk, 
minimal toe extensor weakness:  L5/S1 radiculopathy versus 
peroneal neuropathy (the veteran gave a history of a back 
injury).  The examiner recommended further testing of the 
back.  At a VA neurology consultation performed in late 
January 2004, the veteran complained of neck, back, chest and 
bilateral foot pain.  On examination, the bottom of both 
heels was very tender such that he could not place weight on 
his heels.  He was able to toe walk but not heel walk due to 
heel pain.  He walked on his toes to avoid pressure on his 
heels, but did so with agility.  The pertinent diagnostic 
impression was pain in multiple sites including the neck, 
thoracic spine, left breast area, low back, both knees, and 
both heels.

At a January 2004 VA examination performed on the following 
day, the veteran complained of daily foot pain bilaterally, 
left worse than right.  He said he did not have flare-ups, as 
his pain was daily.  He said the pain was worse with standing 
and walking.  He used a cane, and wore shoe inserts.  The 
veteran reported that he had not been able to work since 
service because of his feet.  On examination, the 
longitudinal arches were flattened bilaterally.  There was 
full range of motion of the toes and ankles.  There was no 
pain with these movements.  There was no fatigue, weakness or 
loss of endurance, and no painful motion, edema, instability, 
weakness or tenderness.  He walked with a limp and used a 
cane.  There were no callosities, breakdown or unusual shoe 
wear.  He could rise up on his toes and could not rock back 
on his heels.  Otherwise, his posture was good.  He had 
bilateral flat foot.  Alignment of the Achilles tendon was 
the same with weight-bearing and without weight-bearing, 
there was no valgus, no forefoot or midfoot malalignment, and 
no hallux valgus.  The diagnoses were bilateral pes planus, 
bilateral plantar fasciitis, and heel surgery of the left 
foot with residuals.

VA neurological tests were performed in February 2004 and 
June 2004, and were negative for left lumbosacral 
radiculopathy and for left tarsal tunnel syndrome.  In July 
2004, the veteran continued to complain of foot pain.  The 
examiner noted that he was in a lot of pain, especially with 
walking, and that he walked with a cane.

A VA podiatry note dated on September 3, 2004 reflects that 
the veteran complained of chronic [foot] pain bilaterally.  
He took pain medication daily.  On examination, his clinical 
examination was unchanged since November 2003.  There was no 
cellulitis and no erythema.  There was medial arch depression 
bilaterally with the foot loaded in subtalar joint neutral.  
The diagnostic assessment was plantar fasciitis with 
biomechanical imbalance and possible Sudeck atrophy.  The 
examiner recommended custom orthotics and exercises.  An 
October 2004 VA outpatient treatment record reflects that the 
veteran was seen for orthotics casting for painful plantar 
fasciitis.  The veteran had an antalgic gait, with intoeing 
and guarding of feet bilaterally due to plantar heel pain, 
and he used a cane.  He walked more on the outsides of his 
feet to avoid pressure on the medial heel.  The diagnostic 
assessment was plantar fasciitis with biomechanical imbalance 
and possible RSD syndrome.

A December 2004 VA neurology note reflects that a nerve 
conduction study showed axonal neuropathy and probable 
chronic lumbosacral radiculopathy per diagnosis of mild 
tenosynovitis of the post tibialis and mild "sinus tarsi 
syndrome."  On examination, the heels were very tender, left 
greater than right, especially with pressure to the heel pad.  
There was no significant arthralgia over the 
tarsal/metatarsal and metatarsal phalangeal joints.  The 
diagnosis was chronic foot pain of unclear etiology, probably 
multifactorial; RSD could not be totally ruled out.

Analysis

As noted above, the RO has rated each foot disability as 10 
percent disabling prior to September 3, 2004, and 20 percent 
disabling since that date.

Recent treatment records and examination reports show that 
the veteran experiences considerable pain in both feet, 
particularly in the heels, and has increased difficulty upon 
prolonged standing and walking.  His gait is antalgic as a 
result of his foot pain, he takes daily pain medication for 
this disability, and he has been using a cane since at least 
December 2002.  Recent medical records also reflect bilateral 
pes planus.

Given the totality of the evidence, the Board finds that the 
veteran's service-connected left and right foot disabilities 
more nearly approximate moderately severe (20 percent) 
impairment, rather than moderate (10 percent) impairment, 
during the period prior to September 3, 2004, and thus a 
higher rating of 20 percent under Diagnostic Code 5284 is 
warranted for the period since the veteran filed his claim 
for an increased rating in September 2002.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284.  In classifying the condition as 
moderately severe, the Board has taken into account 
additional functional impairment due to pain on use of the 
left and right feet.  38 C.F.R. §§ 4.40, 4.45.  

The Board, however, does not find the service-connected left 
and right foot disabilities present severe impairment as 
required for an even higher rating of 30 percent under 
Diagnostic Code 5284.  At the most recent VA examination, 
there was full range of motion of the toes and ankles, there 
was no pain with these movements, and there was no fatigue, 
weakness or loss of endurance, painful motion, edema, 
instability, weakness or tenderness.  There were no 
callosities, breakdown or unusual shoe wear.  He could rise 
up on his toes but could not rock back on his heels.  There 
was no valgus, no forefoot or midfoot malalignment, and no 
hallux valgus.  

The Board has considered an increased rating under Diagnostic 
Code 5276 (pes planus); but finds that the veteran's of 
plantar fasciitis are not more closely analogous to pes 
planus symptoms.  Further, the evidence fails to establish 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation which is not improved 
by orthopedic shoes or appliances to warrant an evaluation in 
excess of the 20 percent assigned to both feet.

Thus, a 20 percent rating is warranted both for the service-
connected left foot disability and the service-connected 
right foot disability both prior to and after September 3, 
2004.  In reaching this decision, the Board has considered 
and applied the benefit-of-the-doubt rule. 38 U.S.C.A. § 
5107(b).




ORDER

A 20 percent rating for postoperative plantar fasciitis of 
the left foot with degenerative changes is granted for the 
period prior to September 3, 2004.

An increased rating in excess of 20 percent for postoperative 
plantar fasciitis of the left foot with degenerative changes 
is denied for the period since September 3, 2004.

A 20 percent rating for plantar fasciitis of the right foot 
with degenerative changes is granted for the period prior to 
September 3, 2004.

An increased rating in excess of 20 percent for plantar 
fasciitis of the right foot with degenerative changes is 
denied for the period since September 3, 2004.


REMAND

In a November 2004 rating decision, the RO denied entitlement 
to a total disability compensation rating based on individual 
unemployability (TDIU rating).  The veteran was notified of 
this decision, and in June 2005, VA received a letter from 
the veteran dated in May 2005 which the Board construes as a 
notice of disagreement as to this decision.

The Board finds that the June 2005 letter is a sufficient and 
timely notice of disagreement with the RO's denial of a TDIU 
rating.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201 
(2005).  Accordingly, the RO should promulgate a statement of 
the case on this issue, and provide the veteran and his 
representative with an opportunity to thereafter perfect an 
appeal of this issue by submission of a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2005); Manlincon v. West, 12 Vet. App. 238 
(1999).

After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should provide the veteran with a 
statement of the case on the issue of 
entitlement to a TDIU rating.  He should 
be informed of the necessary steps to 
perfect his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


